Case 1:18-cv-04335-KPF Document 110 Filed 06/09/21 Page 1 of 2




                                              MEMO ENDORSED
         Case 1:18-cv-04335-KPF Document 110 Filed 06/09/21 Page 2 of 2




Application GRANTED. Counsel for the Rite Aid defendant is reminded
that this case is pending before Judge Failla. The Clerk of Court is
directed to mail a copy of this endorsement to Plaintiff.

Dated:   June 9, 2021                      SO ORDERED.
         New York, New York




                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
